Name: 83/620/EEC: Commission Decision of 30 November 1983 approving a programme relating to the marketing of drinking milk and fresh milk products in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-13

 Avis juridique important|31983D062083/620/EEC: Commission Decision of 30 November 1983 approving a programme relating to the marketing of drinking milk and fresh milk products in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 350 , 13/12/1983 P. 0024 - 0024*****COMMISSION DECISION of 30 November 1983 approving a programme relating to the marketing of drinking milk and fresh milk products in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (83/620/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 21 January 1983 the Dutch Government forwarded the programme relating to the marketing of drinking milk and fresh milk products in the Netherlands, and on 14 July 1983 provided additional details; Whereas the said programme relates to the improvement of the structure of the marketing channels for drinking milk and fresh milk products with the aim of reversing the decline in the sales of drinking milk and fresh milk products; whereas the programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme in so far as it concerns projects introduced after 30 April 1983 can be given only subject to future Community policy for rectifying the structural surpluses; Whereas, taking account of the foregoing, approval of this programme does not affect the decisions to be given under Article 14 of Regulation (EEC) No 355/77 on the Community financing of projects in the sector mentioned; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in the abovementioned sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is, therefore, appropriate to limit approval of the programme to applications referred to in Article 24 of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme relating to the marketing of drinking milk and fresh milk products in the Netherlands submitted by the Dutch Government pursuant to Regulation (EEC) No 355/77 on 21 January 1983 and supplemented on 14 July 1983 is hereby approved. 2. Approval of the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 30 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.